
	

 SCON 2 ENR: Extending the life of the Joint Congressional Committee on Inaugural Ceremonies.
U.S. Senate
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		One Hundred Thirteenth Congress of the United
		  States of America
		1st SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and thirteen
		S. CON. RES. 2
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 3, 2013
			Agreed
			 to
		
		CONCURRENT RESOLUTION
		Extending the life of the Joint
		  Congressional Committee on Inaugural Ceremonies.
	
	
		1.Reauthorization of Joint
			 CommitteeEffective from
			 January 3, 2013, the joint committee created by Senate Concurrent Resolution 35
			 (112th Congress), to make the necessary arrangements for the inauguration of
			 the President-elect and the Vice President-elect of the United States, is
			 continued with the same power and authority provided for in that
			 resolution.
		2.Use
			 of CapitolEffective from
			 January 3, 2013, the provisions of Senate Concurrent Resolution 36 (112th
			 Congress), to authorize the use of the rotunda and Emancipation Hall of the
			 Capitol by the Joint Congressional Committee on Inaugural Ceremonies in
			 connection with the proceedings and ceremonies conducted for the inauguration
			 of the President-elect and the Vice President-elect of the United States are
			 continued with the same power and authority provided for in that
			 resolution.
		
	
		
			
			Secretary of the Senate
		
		
			
			Clerk of the House of Representatives
		
	
